Appeal by the defendant from a judgment of the County Court, Nassau County (O’Shaughnessy, J.), rendered March 26, 1986, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the case is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The court did not err in charging that the defendant was an interested witness (see, People v Ochs, 3 NY2d 54; People v Stokes, 117 AD2d 693, lv denied 67 NY2d 890) or in refusing to charge that the People’s witnesses were interested as a matter of law (see, People v Suarez, 125 AD2d 350; People v Reyes, 118 AD2d 666, lv denied 67 NY2d 1056). Nor did the court err in denying the defendant’s request that it use "moral certainty” language in its otherwise proper circum*764stantial evidence charge (see, People v Ford, 66 NY2d 428, 441; People v Sanchez, 61 NY2d 1022). Moreover, the sentence imposed was not excessive. Thompson, J. P., Niehoff, Kunzeman and Harwood, JJ., concur.